362 F.2d 263
Mary U. DOUCET and Semar Doucet, Appellants,v.The TRAVELERS INSURANCE COMPANY and A. W. Dunn, Appellees.
No. 22794.
United States Court of Appeals Fifth Circuit.
June 10, 1966.

Veil David DeVillier, Robert K. Guillory, Aaron Frank McGhee, Eunice, La., for appellants.
James T. Guglielmo, Dubuisson & Dubuisson, Opelousas, La., for Travelers Ins. Co. and A. W. Dunn.
John M. Shaw, Lewis & Lewis, Opelousas, La., for Home Indemnity Co.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellants are appealing from an adverse judgment entered on their separate claims for damages for personal injuries sustained in a collision between their automobile and a truck on U. S. Highway 71 in Louisiana. The passenger's suit against his driver's insurance carrier was dismissed for lack of jurisdiction because the policy limits were under $10,000.00. The jury found against the driver in her action.


2
We have carefully examined all questions presented by each of the appellants, and conclude that the record shows no reversible error.


3
Affirmed.